Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 21-40 have been examined.
Claims 1-20 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,755,338. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention and the current applicant’s claims are broader than the parent applicant’s claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over IGNATYEV (US 201/0236182) in view of Wilson (US 2018/0144269).

	Referring to Claim 21, IGNATYEV teaches a system, comprising:
one or more memory devices storing instructions, one or more processors configured to execute the instructions to perform operations comprising:
categorizing consumer data based on a set of characteristics (see IGNATYEV ¶¶0090-93, a customer’s ethnicity, nationality, income level based on a customer’s first name, last name, demographic data, etc);
receiving a first request to generate a first synthetic dataset as training data to a machine-learning system, the first request specifying a first requirement (see IGNATYEV ¶¶0094-95,119, select a data source to mine, such as census data) for at least one of the characteristics (see IGNATYEV ¶¶0094-95, using the customer’s first name, last name, demographic data, etc);
retrieving, from the consumer data, a first subset of the consumer data satisfying the first requirement (see IGNATYEV ¶0130);
providing the first subset of consumer data as input to a data model to generate the first synthetic dataset for the machine-learning system (see IGNATYEV ¶¶0131-132 and ¶¶0094-96, the customer first and last name, along with the mined data, is used to determine the user’s ethnicity, nationality, etc, for later use by the machine-learning system in paragraph [0099]);
providing the first synthetic dataset to the machine-learning system (see IGNATYEV ¶0099).
While IGNATYEV teaches providing the first synthetic data to the machine learning system, it does not teach wherein it is provided as training data. However, Wilson teaches wherein data is provided as training data to a machine learning algorithm (see Wilson ¶0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the data would still be provided to the machine learning system according to IGNATYEV except that now it would be provided as training data according to the teachings of Wilson. This is a predictable result of the combination.

	Referring to Claim 22, the combination teaches the system of claim 21, wherein providing the first synthetic dataset comprises providing the first synthetic dataset to the machine-learning system which utilizes synthetic datasets to determine a consumer behavior (see IGNATYEV ¶0099).

	Referring to Claim 23, the combination teaches the system of claim 21, wherein providing the first synthetic dataset comprises providing the first synthetic dataset to the machine-learning system which utilizes synthetic datasets to determine a purchase recommendation (see IGNATYEV ¶0099).

	Referring to Claim 24, the combination teaches the system of claim 21, wherein the first requirement comprises a user-specified requirement (see IGNATYEV ¶0113, a business owner).

	Referring to Claim 25, the combination teaches the system of claim 21, wherein the first requirement comprises a requirement specified by the machine-learning system (see IGNATYEV ¶0190, the system).

	Referring to Claim 26, the combination teaches the system of claim 21, wherein the consumer data comprises unstructured data (see IGNATYEV ¶0094).

	Referring to Claim 27, the combination teaches the system of claim 21, wherein the consumer data comprises structured data (see IGNATYEV ¶0093).

	Referring to Claim 28, the combination teaches the system of claim 21, wherein the operations further comprise: receiving a second request to generate a second synthetic dataset, the second request specifying a second requirement for at least one of the characteristics, retrieving, from the consumer data, a second subset of consumer data satisfying the second requirement, providing the second subset of consumer data as input to the data model to generate the second synthetic dataset, providing the second synthetic dataset as training data to the machine-learning system (see IGNATYEV ¶¶0090-96,119).

	Referring to Claim 29, the combination teaches the system of claim 28, wherein the second requirement comprises a user-specified requirement (see IGNATYEV ¶0113, a business owner).

	Referring to Claim 30, the combination teaches the system of claim 28, wherein the second requirement comprises a requirement specified by the machine-learning system (see IGNATYEV ¶0190, the system).

	Referring to Claim 31, the combination teaches the system of claim 30, wherein the second requirement comprises a requirement specified by the machine-learning system (see IGNATYEV ¶0122). IGNATYEV does not teach wherein the requirement is based on a determination that the first synthetic dataset is insufficient for training the machine-learning system. However, Wilson teaches this (see Wilson ¶0070, the system can demand a minimum level of accuracy, which if it not met and it falls below a required threshold, the system can then use additional training data to further train the machine learning classifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, IGNATYEV would continue to teach a second requirement, except that now it would further teach wherein the second requirement is based on a determination that the first synthetic dataset is insufficient for training the machine-learning system according to the teachings of Wilson. This is a predictable result of the combination. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because requiring additional data for training the machine learning algorithm would improve accuracy.

	Referring to Claim 32, the combination teaches a method, comprising:
categorizing historical data into a plurality of categories based on a set of characteristics (see IGNATYEV ¶¶0090-93, a customer’s ethnicity, nationality, income level based on a customer’s first name, last name, demographic data, etc);
receiving a first request to generate a first synthetic dataset, the first request specifying a first requirement (see IGNATYEV ¶¶0094-95,119, select a data source to mine, such as census data) for at least one of the characteristics, the first requirement identifying at least one of the plurality of categories (see IGNATYEV ¶¶0094-95,130, using the customer’s first name, last name, demographic data, etc);
retrieving, from the historical data, a first subset of historical data satisfying the first requirement (see IGNATYEV ¶0130);
providing the first subset of historical data as input to a data model to generate the first synthetic dataset (see IGNATYEV ¶¶0131-132 and ¶¶0094-96, the customer first and last name, along with the mined data, is used to determine the user’s ethnicity, nationality, etc, for later use by the machine-learning system in paragraph [0099]);
providing the first synthetic dataset to a machine-learning system (see IGNATYEV ¶0099).
While IGNATYEV teaches providing the first synthetic data to the machine learning system, it does not teach wherein it is provided as training data. However, Wilson teaches wherein data is provided as training data to a machine learning algorithm (see Wilson ¶0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the data would still be provided to the machine learning system according to IGNATYEV except that now it would be provided as training data according to the teachings of Wilson. This is a predictable result of the combination.

	Referring to Claim 33, the combination teaches the method of claim 32, further comprising: receiving the first requirement from a user (see IGNATYEV ¶0113, a business owner).

	Referring to Claim 34, the combination teaches the method of claim 32, further comprising: receiving the first requirement from the machine-learning system (see IGNATYEV ¶0190, the system).

	Referring to Claim 35, the combination teaches the method of claim 32, wherein the historical data comprises unstructured data (see IGNATYEV ¶0094).

	Referring to Claim 36, the combination teaches the method of claim 32, wherein the historical data comprises structured data (see IGNATYEV ¶0093).

	Referring to Claim 37, the combination teaches the method of claim 32, further comprising: receiving a second request to generate a second synthetic dataset, the second request specifying a second requirement for at least one of the characteristics, retrieving, from the historical data, a second subset of historical data satisfying the second requirement, providing the second subset of historical data as input to the data model to generate the second synthetic dataset, providing the second synthetic dataset as training data to the machine-learning system (see IGNATYEV ¶¶0090-96,119).

	Referring to Claim 38, the combination teaches the method of claim 37, further comprising: receiving the second requirement from the machine-learning system (see IGNATYEV ¶0190, the system).

	Referring to Claim 39, this claim is similar to claim 28 and therefore rejected for the same reasons and rationale.

	Referring to Claim 40, the combination teaches a non-transitory memory storing instructions that, when executed by at least one processor, cause a system to perform operations comprising:
categorizing consumer data into a plurality of categories based on a set of characteristics (see IGNATYEV ¶¶0090-93, a customer’s ethnicity, nationality, income level based on a customer’s first name, last name, demographic data, etc);
receiving a first request to generate a first synthetic dataset, the first request specifying a first requirement (see IGNATYEV ¶¶0094-95,119, select a data source to mine, such as census data) for at least one of the characteristics, the first requirement identifying at least one of the plurality of categories (see IGNATYEV ¶¶0094-95,130, using the customer’s first name, last name, demographic data, etc);
retrieving, from the consumer data, a first subset of consumer data satisfying the first requirement (see IGNATYEV ¶0130);
providing the first subset of consumer data as input to a data model to generate the first synthetic dataset (see IGNATYEV ¶¶0131-132 and ¶¶0094-96, the customer first and last name, along with the mined data, is used to determine the user’s ethnicity, nationality, etc, for later use by the machine-learning system in paragraph [0099]);
providing the first synthetic dataset to a machine-learning system to determine at least one of a consumer behavior or a purchase recommendation (see IGNATYEV ¶0099).
While IGNATYEV teaches providing the first synthetic data to the machine learning system, it does not teach wherein it is provided as training data. However, Wilson teaches wherein data is provided as training data to a machine learning algorithm (see Wilson ¶0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the data would still be provided to the machine learning system according to IGNATYEV except that now it would be provided as training data according to the teachings of Wilson. This is a predictable result of the combination.

Remarks
Additional prior art relevant to the current application but not used in the rejection above includes:
	
Bowman (US 6,697,824) - teaches a relationship management application framework for selective delivery of contents on a display
Reference U (see PTO-892) -  teaches using synthetic data to train neural networks

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625